The canal board is clothed with certain judicial powers. It is authorized, upon appeal, to review the decisions of the canal appraisers, and reverse or affirm, or modify their appraisements. (1 R.S., 5th ed., p. 597, § 106; Laws of 1829, ch. 368, § 3.) The board is composed of administrative officers, and is entitled to exercise no judicial functions except those specially and distinctly conferred by some legislative act. The rules of law applicable to inferior magistrates or courts of special and limited jurisdiction apply to it. These rules are, that nothing shall be intended to be within their jurisdiction; and that the authority for all their acts must appear upon the face of their proceedings, or must be affirmatively and distinctly shown. The papers presented to the court below, and upon which the motion for a mandamus was made and granted, do not show upon their face that the canal board ever acquired jurisdiction to pass the resolution increasing the amount of the relator's award from $8,043.35 to $12,053.35. The resolution itself proves nothing. The affidavit of the relator shows the making of an award by the canal appraisers, and the appeals therefrom by himself and the canal commissioners but does not show that any return was ever made to such appeal by the canal appraisers. Until the making of such return, the canal board had no jurisdiction upon the appeal. The affidavit of the respondent shows that, at the time of the passing of said resolution, the said appeal was not on the business calendar of cases to be heard before the said board, and no notice of any special meeting of the board for the hearing of the calendar cases, as required by its regulations, had been given. Whether cases are immediately placed upon such calendar, on the filing of the return of the appraisers *Page 585 
to the appeal, does not appear. If such be the practice, such allegation implies that no return had been made. We can intend nothing on the subject; and the relator, whose duty it was to show affirmatively that the proceedings of the canal board were duly authorized, has not shown how the facts were. Upon this ground, I think the mandamus might have been denied. But this is perhaps a matter of nice formality; and a decision on this ground would not dispose of the case upon its merits. I will, then, consider the more substantial ground upon which I think the judgment below should be reversed.
The statute (ch. 752 of 1849, § 4, p. 513), prescribing the duties of the canal board, provides as follows: "Whenever the canal board shall, upon the hearing of any appeal from the award of the canal appraisers, reverse or modify such award, theyshall state in the resolution or order relating to said appealthe grounds of such reversal or modification, and how much, ifany, such award is increased or diminished."
Confessedly, upon its face, the resolution passed by the canal board, December 29, 1859, in respect to the claim and award of the relator, does not comply with this statute. It simply increases such award by adding thereto the sum of $4,010, making it $12,053.35. It specifies no ground for such increase or modification. It is claimed that compliance with this provision of the statute is unnecessary; and upon the ground that it is merely directory, and not imperative. I cannot think that the provision, requiring the canal board to specify the grounds of their decision in the resolution modifying an appraisement of the canal appraisers under the section above mentioned, can properly be regarded as merely directory. It seems to me that it is matter of substance, and essential to the validity of any decision of the board in such cases. Such was, doubtless, the intent of the legislature. The language is positive and peremptory. It is, "they shall state in the resolution or order the grounds ofsuch reversal or modification." Such statement is an essential and indispensable part of the order or resolution. The legislature has prescribed *Page 586 
the form of the order in such case. It has prescribed the mode in which the canal board shall act, the form of its judgment. The board has no power to give any other judgment, or a judgment, in any other form. It has no general powers. It is specially authorized to affirm, reverse, or modify an award in a particular prescribed way and form. It must comply with the form. It cannot depart from the form specially prescribed and defined. To do so, is to act without authority, and the act is not valid. It is quite like the case of Davidson v. Gill (1 East., 64). In that case, an act authorized certain magistrates to stop up and alter a ford way, c. The statute directed that the proceedings should be in a particular form, and prescribed a schedule of forms. The magistrates had not followed the prescribed form; and it was claimed that the statute was simply directory. But Lord KENYON said: "I cannot say that the words are merely directory. Power is given to the magistrates to take away, on certain conditions, a right which the public before enjoyed; and this is to be done in a certain prescribed form." He said, "the words of the act are peremptory, that the forms shall be used," c. Provisions in statutes are in very many cases, and properly, held to be directory. But such provisions are commonly merely incidental or collateral, relating to ministerial or clerical acts, and not to those which pertain to the essence and substance. In Rex v. Loxdale (1 Burr., 447), Lord MANSFIELD said: "There is a known distinction between circumstances which are of the essence of a thing required to be done by an act of parliament, and clauses merely directory." In Marchant v.Langworthy (6 Hill, 646), it was held, in accordance with this distinction, that a provision of the statute requiring the clerk of the town to give notice of the annual meeting was merely directory. In The People v. Allen (6 Wend., 486), where the statute required the commanding officer of a brigade to appoint a brigade court-martial on or before the first day of June in each year — held, that the time was not an essential part of the provision, and the statute was directory. So in ex parte Heath
(3 Hill, 43), The People v. Holley *Page 587 
(12 Wend., 481), and Jackson v. Young, (8 Cow.), where the statute required certain acts to be done within a certain time — held, that the time was not essential to the validity of the act; and the statute in that particular was directory merely. So in respect to the tax list, directed by the statute to be made out within thirty days after the district meeting. It has been held in several cases that the acts being for the public benefit, and the signing of the warrant but a ministerial duty, the statute in respect to time was merely directory. (Hovey v. Clapp, 20 Barb., 167; Gale v. Mead, 2 Denio, 160; Lee v. Parry, 4 Denio, 125.) In Striker v. Kelly (7 Hill, 9), the question was considered, among others, whether a resolution for opening a street in New York city was properly passed without calling the ayes and noes; the statute requiring such formality in express words. The statute directed that "all resolutions recommending improvements should be published in all newspapers employed by the common council; and whenever any vote is taken in relation thereto, the ayes and noes shall be called and published in the same manner."
Judge BEARDSLEY considered that this provision was directory only; and with him Judge COWEN concurred. And in respect to the publication in the newspaper, the Chancellor concurred in the view that that portion of the statute was directory in Wiggin
v. The Mayor of New York (9 Paige, 16). But in the case ofStriker, Judge BRONSON dissented, saying: "The language isimperative; the ayes and noes shall be called. When the particular mode in which the corporation is to act is thus specially declared by its charter, I think it can only act in the prescribed form. The contrary doctrine wants the sanction of legal authority, and is fraught with the most dangerous consequences. It would place the corporation above the laws." This case was reversed in the Court for the Correction of Errors upon other grounds; and this question was not passed upon (2 Denio, 323); and the point remains undecided. But the views expressed by Judge BRONSON seem to me eminently sound; and they are equally applicable in this case. If the canal board can omit to comply with the *Page 588 
provision of the statute, they will virtually nullify the law; as Judge BRONSON said of the common council of New York, "it would place the board above the laws." It was never the intention of the legislature that the canal board should have power arbitrarily and capriciously to reverse or modify awards. This section was made, most palpably, to prevent such action of the board; and it is the plain duty of the courts to seek to carry out the plain intent of the statute, and avert the mischief it was intended to prevent.
It appears, from the affidavit of the relator, that the resolution in question was passed in his absence, relating to matters within his particular district of the canal, and in respect to which it was his particular duty to watch for and guard the interests of the State: the appeal was not on the calendar of cases to be heard upon appeal; and no special meeting of the canal board for the hearing of appeal cases, according to the regulations of the board, was given. These matters pertain, doubtless, to the practice of the board, and are not subjects of review any more than ordinary questions of regularity in courts of justice. But they do suggest the importance of the statute in question, and vindicate the wisdom of the legislature in its passage; and clearly show that the power of the board should not be enlarged by judicial construction tending to defeat the legislative will, and jeopardize the public interests.
The resolution of the 29th of December, 1859, increasing the award of the relator to $12,053.35, I think, therefore, is clearly invalid, for the non-compliance by the canal board with the statute in question. The resolution passed on the 10th of February, 1860, vacating the former resolution and granting a re-hearing of the appeal, is also invalid. The board could not grant a re-hearing, except in the precise mode specified in the statute (§ 150), and upon an application in writing. This application means an application upon affidavit or petition, showing some mistake or other grounds of error, and made on notice to the opposite party. The order is therefore invalid, as an order granting a re-hearing of a decision properly made upon an appeal. As a resolution, vacating an irregular order, it is *Page 589 
not, perhaps, objectionable. It is at best harmless, and affects no rights of the people or of the relator. It simply removes the irregular order from the record, so as to allow the appeal to be heard upon its merits. It should so be heard, without respect to such order; never having been properly decided if heard.
The judgment below should be reversed.
All the judges were for reversal; and a majority of them concurred in opinion that the statute requiring the canal board to state the grounds for its modifying an award was imperative.